Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           07-OCT-2021
                                                           11:29 AM
                            SCWC-XX-XXXXXXX                Dkt. 9 ODAC

            IN THE SUPREME COURT OF THE STATE OF HAWAI‘I
 ________________________________________________________________

                            STATE OF HAWAI‘I,
                     Respondent/Plaintiff-Appellee,

                                   vs.

                          RUEL S. BALLESTEROS,
                     Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CASE NO. 1DTA-19-00511)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Petitioner/Defendant-Appellant Ruel S. Ballesteros’

 application for writ of certiorari filed on August 11, 2021, is

 hereby rejected.

            DATED:   Honolulu, Hawai‘i, October 7, 2021.

                                         /s/ Mark E. Recktenwald

                                         /s/ Paula A. Nakayama

                                         /s/ Sabrina S. McKenna

                                         /s/ Michael D. Wilson

                                         /s/ Todd W. Eddins